EXHIBIT 10.3
OCCIDENTAL PETROLEUM CORPORATION
2005 LONG-TERM INCENTIVE PLAN
LONG-TERM INCENTIVE AWARD TERMS AND CONDITIONS
(Cash-based, Equity and Cash-settled Award)




Date of Grant:
July 11, 2012
   
Long-Term Incentive Units:
See Morgan Stanley Smith Barney Benefit Access “Other Awards/My Awards/Awarded”
   
Vesting Date Schedule:
1/3 of Long-Term Incentive Units on July 10, 2013
1/3 of Long-Term Incentive Units on July 10, 2014
1/3 of Long-Term Incentive Units on July 10, 2015





The following Terms and Conditions (these “Terms and Conditions”) are set forth
as of the Date of Grant between OCCIDENTAL PETROLEUM CORPORATION, a Delaware
corporation (“Occidental” and, with its subsidiaries, the “Company”), and the
Eligible Employee receiving this award (the “Grantee”).


1.           Grant of Long-Term Incentive Award.  In accordance with these Terms
and Conditions and the Occidental Petroleum Corporation 2005 Long-Term Incentive
Plan, as the same may be amended from time to time (the “Plan”), Occidental
grants to the Grantee as of the Date of Grant, the number of Long-Term Incentive
Units (“LTI Units”) set forth above, subject to adjustment under the Plan and
Section 6 of these Terms and Conditions.  An LTI Unit represents one share of
Occidental Common Stock, $0.20 par value (the “Common Stock”).  LTI Units are
not Common Stock and have no voting rights or, except as stated in Section 5,
dividend rights.  The LTI Units, if payable, shall be paid 50% in Shares and 50%
in a cash payment that is based on the Long-Term Incentive Value as set forth in
Section 4. “Long-Term Incentive Value” means the last reported sale price of a
share of Common Stock on the New York Stock Exchange Composite Transactions on
the applicable scheduled Vesting Date, Forfeiture Event, or Change in Control
event.


2.           Restrictions on Transfer.  Neither these Terms and Conditions nor
any right to receive Shares or cash pursuant to these Terms and Conditions may
be transferred or assigned by the Grantee other than (i) to a beneficiary
designated on a form approved by the Company (if enforceable under local law),
by will or, if the Grantee dies without designating a beneficiary of a valid
will, by the laws of descent and distribution, or (ii) pursuant to a domestic
relations order, if applicable, (if approved or ratified by the Committee).


3.           Vesting and Forfeiture of Long-Term Incentive Award.  (a) If the
Grantee fails to accept this award prior to the next record date for the payment
of dividends on the Common Stock subsequent to the Date of Grant, then,
notwithstanding any other provision of this award, the Grantee shall forfeit all
rights under this award and this award will become null and void.  For purposes
of this section, acceptance of the award shall occur on the date the Grantee
accepts this Long-Term Incentive Award through Morgan Stanley Smith Barney
Benefit Access or any replacement on-line system designated by the Company.


(b) The Grantee must remain in the continuous employ of the Company through the
applicable Vesting Date to receive payment of this award in the number of LTI
Units shown for such Vesting Date.  The continuous employment of the Grantee
will not be deemed to have been interrupted by reason of the transfer of the
Grantee’s employment among the Company




2012 LTI
1 of 9
 


 
 
 
 


and its affiliates or an approved leave of absence.  However, if, prior to any
Vesting Date, the Grantee dies, becomes permanently disabled while in the employ
of the Company and terminates employment as a result thereof, retires with the
consent of the Company, or terminates employment for the convenience of the
Company (each of the foregoing, a “Forfeiture Event”), then the number of
unvested LTI Units will be reduced on a pro rata basis to the number obtained by
(i) multiplying the total number of LTI Units granted by a fraction, the
numerator of which is the number of days between the Forfeiture Event and the
Date of Grant and the denominator of which is the number of days between the
Grant Date and the final Vesting Date and (ii) subtracting from the product the
number of LTI Units that vested prior to the Forfeiture Event.  Such pro rata
unvested LTI Units shall vest as of the date of the Forfeiture Event and become
immediately payable.  If the Grantee terminates employment voluntarily or is
terminated for cause before any Vesting Date, then these Terms and Conditions
will terminate automatically on the date of the Grantee’s termination and the
Grantee shall forfeit the right to receive any unvested LTI Units.


(c)           If a Change in Control event occurs prior to the last scheduled
Vesting Date, all unvested LTI Units shall immediately vest and become
nonforfeitable unless, prior to the occurrence of the Change in Control event,
the Committee, as provided in Section 7.1 of the Plan, determines that such
event will not accelerate vesting of any of these LTI Units.  Any such
determination by the Committee is binding on the Grantee.


4.           Payment of Awards.  Payment for each vested LTI Unit, as adjusted
pursuant to Sections 3 and 6 of these Terms and Conditions, will be made 50% in
Shares and 50% in cash.  The cash payment will equal 50% of the Long-Term
Incentive Value on the applicable scheduled Vesting Date, Forfeiture Event or
the Change in Control event.  Payment of the cash and issuance of the Shares
will be made as promptly as practicable after such Date or event, and in any
event no later than the 15th day of the third month following the end of the
first taxable year in which the award is no longer subject to a substantial risk
of forfeiture.


5.           Crediting and Payment of Dividend Equivalents.  With respect to the
number of LTI Units listed above, the Grantee will be credited on the books and
records of Occidental with an amount (the "Dividend Equivalent") equal to the
amount per share of any cash dividends declared by the Board on the outstanding
Common Stock as and when declared during the period beginning on the Date of
Grant and ending, with respect to any portion of the LTI Units covered by these
Terms and Conditions, on the date on which the Grantee's right to receive such
portion becomes nonforfeitable, or, if earlier, the date on which the Grantee
forfeits the right to receive such portion.  Occidental will pay in cash to the
Grantee an amount equal to the Dividend Equivalents credited to such Grantee as
promptly as may be practicable after the Grantee has been credited with a
Dividend Equivalent, and within 70 days of the relevant record date.


6.           Adjustments.  The number of LTI Units covered by this Grant may be
adjusted as the Committee determines, pursuant to Section 7.2 of the Plan, in
order to prevent dilution or expansion of the Grantee’s rights under these Terms
and Conditions as a result of events such as stock dividends, stock splits, or
other change in the capital structure of Occidental, or any merger,
consolidation, spin-off, liquidation or other corporate transaction or event
having a similar effect.  If any such adjustment occurs, the Company will give
the Grantee written notice of the adjustment containing an explanation of the
nature of the adjustment.


7.           No Employment Contract.  Nothing in these Terms and Conditions
confers upon the Grantee any right with respect to continued employment by the
Company, nor limits in any




2012 LTI
2 of 9
 


 
 
 
 


manner the right of the Company to terminate the employment or adjust the
compensation of the Grantee.  Unless otherwise agreed in a writing signed by the
Grantee and an authorized representative of the Company, the Grantee’s
employment with the Company is at will and may be terminated at any time by the
Grantee or the Company.


8.           Taxes and Withholding.  Regardless of any action the Company takes
with respect to any or all income tax (including U.S. federal, state and local
tax and non-U.S. tax), social insurance, payroll tax, payment on account or
other tax-related items related to the Grantee’s participation in the Plan and
legally applicable to the Grantee (“Tax-Related Items”), the Grantee
acknowledges that the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and may exceed the amount actually withheld
by the Company.  The Grantee further acknowledges that the Company (i) makes no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of this Long-Term Incentive Award, including the
grant or vesting of the Long-Term Incentive Award and the receipt of Dividend
Equivalents; and (ii) does not commit to and is under no obligation to structure
the terms of the grant or any aspect of the Long-Term Incentive Award to reduce
or eliminate the Grantee’s liability for Tax-Related Items or achieve any
particular tax result.  Further, if the Grantee has become subject to tax in
more than one jurisdiction between the Date of Grant and the date of any
relevant taxable event, the Grantee acknowledges that the Company may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.


Prior to the relevant taxable event, the Grantee shall pay or make adequate
arrangements satisfactory to the Company to satisfy all Tax-Related Items.  In
this regard, the Grantee authorizes the Company to withhold all applicable
Tax-Related Items legally payable by the Grantee (A) in connection with the
issuance of any Shares or the payment of cash or any other consideration
pursuant to this Long-Term Incentive Award (other than the payment of Dividend
Equivalents), from any cash and Shares that are to be paid or issued to the
Grantee pursuant to these Terms and Conditions, in equal portions from the
Shares and cash, or (B) in connection with the granting of the Long-Term
Incentive Award or the payment of Dividend Equivalents pursuant to these Terms
and Conditions, first from the cash payable pursuant to this Long-Term Incentive
Award (including Dividend Equivalents) and, if not sufficient, from the
Grantee’s wages or other cash compensation.  The Grantee shall pay to the
Company any amount of Tax-Related Items that the Company may be required to
withhold as a result of the Grantees receipt of this Long-Term Incentive Award
that cannot be satisfied by the means previously described.


9.           Compliance with Law.  The Company will make reasonable efforts to
comply with all federal, state and non-U.S. laws applicable to awards of this
type.  However, if it is not feasible for the Company to comply with these laws
with respect to the grant or settlement of these awards, then the awards may be
cancelled without any compensation or additional benefits provided to Grantee as
a result of the cancellation.


10.           Relation to Other Benefits.  The benefits received by the Grantee
under these Terms and Conditions will not be taken into account in determining
any benefits to which the Grantee may be entitled under any profit sharing,
retirement or other benefit or compensation plan maintained by the Company,
including the amount of any life insurance coverage available to any beneficiary
of the Grantee under any life insurance plan covering employees of the
Company.  Additionally, this Long-Term Incentive Award is not part of normal or
expected compensation or salary for any purposes, including, but not limited to
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses or long-service awards.  The grant of this Long-Term
Incentive Award does not create any




2012 LTI
3 of 9
 


 
 
 
 


contractual or other right to receive future grants of Long-Term Incentive
Awards or benefits in lieu of Long-Term Incentive Awards, even if Grantee has a
history of receiving Long-Term Incentive Awards or other cash or stock awards.


11.           Amendments.  The Plan may be modified, amended, suspended or
terminated by the Board at any time, as provided in the Plan.  Any amendment to
the Plan will be deemed to be an amendment to these Terms and Conditions to the
extent it is applicable to these Terms and Conditions; however, no amendment
will adversely affect the rights of the Grantee under these Terms and Conditions
without the Grantee's consent.


12.           Severability.  If one or more of the provisions of these Terms and
Conditions is invalidated for any reason by a court of competent jurisdiction,
the invalidated provisions shall be deemed to be separable from the other
provisions of these Terms and Conditions, and the remaining provisions of these
Terms and Conditions will continue to be valid and fully enforceable.


13.           Entire Agreement; Relation to Plan; Interpretation.  Except as
specifically provided in this Section, these Terms and Conditions and the
Attachments incorporated in these Terms and Conditions constitute the entire
agreement between the Company and the Grantee with respect to this Long-Term
Incentive Award.  These Terms and Conditions are subject to the terms and
conditions of the Plan.  In the event of any inconsistent provisions between
these Terms and Conditions and the Plan, the provisions of the Plan
control.  Capitalized terms used in these Terms and Conditions without
definitions have the meanings assigned to them in the Plan.  References to
Sections and Attachments are to Sections of, and Attachments incorporated in,
these Terms and Conditions unless otherwise noted.


14.           Successors and Assigns.  Subject to Sections 2 and 3, the
provisions of these Terms and Conditions shall be for the benefit of, and be
binding upon, the successors, administrators, heirs, legal representatives and
assigns of the Grantee, and the successors and assigns of the Company.


15.           Governing Law.  The laws of the State of Delaware govern the
interpretation, performance, and enforcement of these Terms and Conditions.


16.           Privacy Rights.  By accepting this Long-Term Incentive Award, the
Grantee explicitly and unambiguously consents to the collection, use and
transfer, in electronic or other form, of the Grantee’s personal data as
described in these Terms and Conditions by and among, as applicable, the Company
and its affiliates for the exclusive purpose of implementing, administering and
managing the Grantee’s participation in the Plan.  The Grantee understands that
the Company holds, or may receive from any agent designated by the Company,
certain personal information about the Grantee, including, but not limited to,
the Grantee’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of stock or directorships held in the Company, details of this
Long-Term Incentive Award or any other entitlement to cash or shares of stock
awarded, canceled, exercised, vested, unvested or outstanding in the Grantee’s
favor, for the purpose of implementing, administering and managing the Plan,
including complying with applicable tax and securities laws (“Data”).  Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan.  These recipients may be located in
the Grantee’s country or elsewhere, and may have different data privacy laws and
protections than the Grantee’s country.  By accepting these Terms and
Conditions, the Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in




2012 LTI
4 of 9
 


 
 
 
 


electronic or other form, for the purposes described above.  The Grantee may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting the
Committee in writing.  Refusing or withdrawing consent may affect the Grantee’s
ability to participate in the Plan.


17.           Electronic Delivery and Acceptance.  The Company may, in its sole
discretion, decide to deliver any documents related to this Long-Term Incentive
Award granted under the Plan or future awards that may be granted under the Plan
(if any) by electronic means or to request the Grantee’s consent to participate
in the Plan by electronic means.  The Grantee hereby consents to receive such
documents by electronic delivery and, if requested, to participate in the Plan
through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company.


18.           Grantee’s Representations and Releases.  By accepting this
Long-Term Incentive Award, the Grantee acknowledges that the Grantee has read
these Terms and Conditions and understands that (i) the grant of this Long-Term
Incentive Award is made voluntarily by Occidental in its discretion with no
liability on the part of any of its direct or indirect subsidiaries and that, if
the Grantee is not an employee of Occidental, the Grantee is not, and will not
be considered, an employee of Occidental but the Grantee is a third party
(employee of a subsidiary) to whom this Long-Term Incentive Award is granted;
(ii) all decisions with respect to future awards, if any, will be at the sole
discretion of Occidental; (iii) the Grantee’s participation in the Plan is
voluntary; (iv) this Long-Term Incentive Award is an extraordinary item that
does not constitute a regular and recurring item of base compensation; (v) the
future amount of any cash payment pursuant to this Long-Term Incentive Award
cannot be predicted and Occidental does not assume liability in the event this
Long-Term Incentive Award has no value in the future; (vi) subject to the terms
of any tax equalization agreement between the Grantee and the entity employing
the Grantee, the Grantee will be solely responsible for the payment or
nonpayment of taxes imposed or threatened to be imposed by any authority of any
jurisdiction; and (vii) Occidental is not providing any tax, legal or financial
advice with respect to this Long-Term Incentive Award or the Grantee’s
participation in the Plan.


In consideration of the grant of this Long-Term Incentive Award, no claim or
entitlement to compensation or damages shall arise from termination of this
Long-Term Incentive Award or diminution in value of this Long-Term Incentive
Award resulting from termination of the Grantee’s employment by the Company (for
any reason whatsoever) and, to the extent permitted by law, the Grantee
irrevocably releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting this Long-Term Incentive Award,
the Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
 
By accepting this Long-Term Incentive Award, the Grantee agrees, to the extent
not contrary to applicable law, to the General Terms of Employment set out on
Attachment 1 and the Arbitration Provisions set out on Attachment 2, which, in
each case, are incorporated in these Terms and Conditions by reference.


19.           Imposition of Other Requirements.  Occidental reserves the right
to impose other requirements on the Grantee’s participation in the Plan and on
the Long-Term Incentive Award, to the extent Occidental determines it is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan, and to require the Grantee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.




2012 LTI
5 of 9
 

 
 
 
 
 


20.           Compliance with Section 409A of the Code.  All amounts payable
under these Terms and Conditions are intended to comply with the “short term
deferral” exception from Section 409A of the U.S. Internal Revenue Code
(“Section 409A”) specified in Treas. Reg. § 1.409A-1(b)(4) (or any successor
provision) and shall be paid within the period necessary to qualify for such
exception. Notwithstanding the foregoing, to the extent that it is determined
that the Plan or this award is subject to Section 409A, these Terms and
Conditions shall be interpreted and administered in such a way as to comply with
the applicable provisions of Section 409A to the maximum extent possible.   In
addition, if this award is subject to Section 409A and the Grantee must be
treated as a “specified employee” within the meaning of Section 409A, any
payment made on account of the Grantee’s separation from service (as defined for
purposes of Section 409A) (other than by reason of death) will be made at the
time specified above in these Terms and Conditions or, if later, on the date
that is six (6) months and one (1) day following the date of the Grantee’s
separation from service.  To the extent that the Board determines that the Plan
or this award is subject to Section 409A and fails to comply with the
requirements of Section 409A, the Board reserves the right (without any
obligation to do so) to amend or terminate the Plan and/or amend, restructure,
terminate or replace this award in order to cause this award to either not be
subject to Section 409A or to comply with the applicable provisions of such
section.




2012 LTI
6 of 9
 


 
 
 
 
 
Attachment 1
 
General Terms of Employment
 
A.           Except as otherwise required by law or legal process, the Grantee
will not publish or divulge to any person, firm, corporation or institution and
will not use to the detriment of Occidental, or any of its subsidiaries or other
affiliates, or any of their respective officers, directors, employees or
stockholders (collectively, “Occidental Parties”), at any time during or after
the Grantee’s employment by any of them, any trade secrets or confidential
information of any of them (whether generated by them or as a result of any of
their business relationships), including such information as described in
Occidental’s Code of Business Conduct and other corporate policies, without
first obtaining the written permission of an officer of the Company.
 
B.           At the time of leaving employment with the Company, the Grantee
will deliver to the Company, and not keep or deliver to anyone else, any and all
credit cards, drawings, blueprints, specifications, devices, notes, notebooks,
memoranda, reports, studies, correspondence and other documents, and, in
general, any and all materials relating to the Occidental Parties (whether
generated by them or as a result of their business relationships), including any
copies (whether in paper or electronic form), that the Grantee has in the
Grantee’s possession or control.
 
C.           The Grantee will, during the Grantee’s employment by the Company,
comply with the provisions of Occidental’s Code of Business Conduct.
 
D.           Except as otherwise required by the Grantee’s job or permitted by
law, the Grantee will not make statements about any Occidental Parties (1) to
the press, electronic media, to any part of the investment community, to the
public, or to any person connected with, employed by or having a relationship
with any of them without permission of an officer of the Company or (2) that are
derogatory, defamatory or negative.  Nothing herein, however, shall prevent
Grantee from making a good faith report or complaint to appropriate governmental
authorities.  To the fullest extent permitted by law, Grantee will not interfere
with or disrupt any of the Company’s operations or otherwise take actions
intended directly to harm any of the Occidental Parties.
 
E.           All inventions, developments, designs, improvements, discoveries
and ideas that the Grantee makes or conceives in the course of employment by the
Company, whether or not during regular working hours, relating to any design,
article of manufacture, machine, apparatus, process, method, composition of
matter, product or any improvement or component thereof, that are manufactured,
sold, leased, used or under development by, or pertain to the present or
possible future business of the Company shall be a work-for-hire and become and
remain the property of Occidental, its successors and assigns.
 
The provisions of this Section do not apply to an invention that qualifies fully
under the provisions of Section 2870 of the California Labor Code, which
provides in substance that provisions in an employment agreement providing that
an employee shall assign or offer to assign rights in an invention to his or her
employer do not apply to an invention for which no equipment, supplies,
facilities, or trade secret information of the employer was used and which was
developed entirely on the employee’s own time, except for those inventions that
either (a) relate, at the time of conception or reduction to practice of the
invention, (1) to the business of the employer or (2) to the employer’s actual
or demonstrably anticipated research or development, or (b) result from any work
performed by the employee for the employer.
 


2012 LTI
7 of 9
 


 
 
 
 
 
F.           The foregoing General Terms of Employment are not intended to be an
exclusive list of the employment terms and conditions that apply to the
Grantee.  The Company, in its sole discretion, may at any time amend or
supplement the foregoing terms.  The Grantee’s breach of the foregoing General
Terms of Employment will entitle the Company to take appropriate disciplinary
action, including, without limitation, reduction of the Long-Term Incentive
Award granted pursuant to these Terms and Conditions and termination of
employment.




2012 LTI
8 of 9
 

 
 
 
 
 


Attachment 2


Arbitration Provisions


Any dispute arising out of or in any way related to the Grantee’s employment
with the Company, or the termination of that employment, will be decided
exclusively by final and binding arbitration pursuant to any procedures required
by applicable law.  To the extent not inconsistent with applicable law, any
arbitration will be submitted to American Arbitration Association (“AAA”) and
subject to AAA Employment Arbitration Rules and Mediation Procedures in effect
at the time of filing of the demand for arbitration.  Only the following claims
are excluded from these Terms and Conditions: (1) claims for workers’
compensation, unemployment compensation, or state disability benefits, and
claims based upon any pension or welfare benefit plan the terms of which contain
an arbitration or other non-judicial dispute resolution procedure, (2) to the
extent permitted by applicable law, claims for provisional remedies to maintain
the status quo pending the outcome of arbitration, (3) claims based on
compensation award agreements and incentive plans and (4) claims which are not
permitted by applicable law to be subject to a binding pre-dispute arbitration
agreement.


Any controversy regarding whether a particular dispute is subject to arbitration
under this Section shall be decided by the arbitrator.


To the extent required under applicable law, the Grantee’s responsibility for
payment of the neutral arbitrator’s fees and expenses shall be limited to an
amount equal to the filing fee that would be required for a state trial court
action and the Company shall pay all remaining fees and expenses of the
arbitrator.  Unless otherwise required under applicable law, the parties shall
each pay their pro rata share of the neutral arbitrator's expenses and
fees.  Any controversy regarding the payment of fees and expenses under this
arbitration provision shall be decided by the arbitrator.


The arbitrator may award any form of remedy or relief (including injunctive
relief) that would otherwise be available in court.  Any award pursuant to said
arbitration shall be accompanied by a written opinion of the arbitrator setting
forth the reason for the award.  The award rendered by the arbitrator shall be
conclusive and binding upon the parties hereto, and judgment upon the award may
be entered, and enforcement may be sought in, any court of competent
jurisdiction. To the extent not inconsistent with applicable laws, the
arbitrator will have the authority to hear and grant motions.




2012 LTI
9 of 9
 